Citation Nr: 1125618	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-41 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, that denied the benefit sought on appeal.  The rating decision also denied entitlement to service connection for a knee disorder, and the Veteran also appealed that denial.  An October 2010 rating decision granted service connection for a left knee disorder with an initial 10 percent rating, effective April 2009.  There is no indication in the claims file that the Veteran appealed either the initial rating or effective date.  The August 2009 notice of disagreement did not contend that a right knee disorder was incurred or aggravated in-service.  Thus, that issue is not before the Board and will not be discussed in the decision below.

The Veteran requested  a Travel Board hearing.  In a February 2011 letter, however, he withdrew his request for a hearing.  The February 2011 letter fully complies with the regulatory requirements for a withdrawal.  See 38 C.F.R. § 20.702 (2010).


FINDING OF FACT

The preponderance of the probative evidence indicates that tinnitus is not related to an in-service disease or injury.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the 2009 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b).  Thus, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The related documentation shows the Veteran participated fully in the claims process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Analysis

The August 1957 Report Of Medical Examination For Enlistment reflects that the Veteran's hearing and ears were assessed as normal.  Service treatment records note no complaints of, or treatment for, ringing of the ears or hearing-related issues.  The service treatment records do document the Veteran's noise exposure as part of his flight line duties of aircraft refueler, as well as his signed acknowledgement of receipt of issued ear protection and counseling on working safely in high noise areas.  Further, the Veteran is service-connected for posttraumatic stress disorder.  Among his stressors were instances of mortar or rocket attacks on the base where he was assigned.  Hence, he also would have been exposed to the noise of ordinance explosions.  

Periodic physical examination reports of August 1967, November 1972, January 1975, February 1983, and May 1984, reflect the Veteran's ears and neurological areas were assessed as normal.  Further, the Veteran did not indicate any complaints of ringing in the ears or hearing loss in a January 1975 report of medical history.  The Veteran denied any prior history of ear trouble or hearing loss in his December 1984 retirement medical history report.  The December 1984 retirement examination revealed that the Veteran's ears were normal.  

An August 2009 VA audio examination report notes the Veteran reported that he experienced bilateral recurrent tinnitus three times a week that lasted for 30 minutes, and awoke him at night.  The Veteran told the examiner he was exposed to jet engine and heavy equipment noise as a refueler on the flight line for some 27 years.  He wore ear protection during his final 20 years.  The Veteran reported that he performed the same type of work after his military retirement, and that he wore ear protection.  The Veteran reported further that the onset of his tinnitus was in the 1990s.  The examiner opined that, in light of the fact the Veteran reported an onset of his tinnitus in the 1990s, several years after his retirement from active service, tinnitus was not causally connected to his in-service noise exposure.

In his notice of disagreement, the Veteran asserted that the examiner's opinion that his tinnitus is not service-related is totally subjective.  In his substantive appeal (VA Form 9), the Veteran  cited his long military service and the fact he worked in a high noise environment, and he asserted that he had experienced tinnitus since the 1970s, and that he told the examiner it got really bad in the 1990s.  The Veteran asserted further that, anytime he complained about the ringing in his ears, the doctors simply told him there was nothing that could be done about it.  The Veteran's final assertion was that the fact he had many years of in-service noise exposure, standing alone, raises a reasonable doubt and he should prevail.  As explained below, the Board finds the evidence is not in equipoise.  Cf. 38 C.F.R. § 3.102.  Thus, there is no reasonable doubt to resolve.

The Board recognizes that there is no objective diagnostic test that can either confirm or disprove tinnitus.  Its existence is diagnosed solely on the basis of the subjective report of the patient.  The Board also acknowledges that the Veteran is fully competent to present evidence as to whether he has experienced, or experiences, tinnitus.  See 38 C.F.R. § 3.159(a)(2).  Hence, the examination report notes that the examiner rendered a diagnosis of recurrent tinnitus as reported by the Veteran.  The issue is the probable etiology for the tinnitus.  There is no evidence that the Veteran has any medical training.  Although the Veteran is fully competent to provide evidence as to his subjective impression of tinnitus, id., the Board finds that, aside from identifying a probable date of onset, determining the probable etiology for the tinnitus requires medical training and is beyond the general knowledge and experience of the average lay person.  Jandreau.  As concerns the date of onset, if the Veteran is deemed credible, and his memory reliable, by the Board, under the circumstances of this case, his lay report alone is sufficient to allow the benefit he seeks.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board may not reject the Veteran's report and assertions solely because there is no contemporaneously recorded medical evidence to corroborate it, but the Board may properly consider the absence of supporting medical documentation as a factor in assessing the Veteran's credibility and reliability of his recall.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board has already set forth the fact that over the Veteran's 25+ years of active service, there was no notation in his service treatment records that he ever reported or complained of ringing of his ears.  In light of the fact that the appellant's hearing acuity was frequently monitored during his active service, the Board deems it highly unlikely that any report by the Veteran of ringing of his ears would have gone unnoted, even if there was no available treatment.  The Veteran did not report any complaints of ringing of the ears when he filed his initial claim for VA benefits in 1985.  Further, the February 1985 examination report does not note a complaint or report of ringing of the ears by the Veteran.  Indeed, the appellant reported that he was otherwise in good health save for disorders not at issue here.  

When all of the above factors are assessed and weighed, the Board is constrained to find the Veteran's recall unreliable, and therefore, his assertions incredible.  As concerns the Veteran's assertion that he told the examiner his tinnitus did not get bad until the 1990s, the Board defers to the examination report as the examiner recorded it.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) ("There is a presumption of regularity that attaches to actions of public officials." citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14- 15 (1926)).  In addition to rejecting the Veteran's credibility, the Board infers that, as a trained medical professional, the examiner could and would distinguish between the reported date of onset of symptoms and the date they became pronounced.  The Board also notes the appellant did not dispute the examiner's notation of the Veteran's post-service history of noise exposure.

In sum, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


